229 S.W.3d 155 (2007)
Izudin HUSKIC, Appellant,
v.
LABARGE PRODUCTS, and MMA/Gallagher Basset Services and Second Injury Fund, Respondents.
No. ED 88748.
Missouri Court of Appeals, Eastern District, Division One.
May 15, 2007.
Motion for Rehearing and/or Transfer Denied June 19, 2007.
Application for Transfer Denied August 21, 2007.
*156 Frank J. Niesen Jr., St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., George T. Floros, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 19, 2007.

ORDER
PER CURIAM.
Izudin Huskic ("Claimant") appeals from the order of the Labor and Industrial Relations Commission ("Commission") that awarded him compensation for 126.57 weeks of temporary total disability, amounting to $23,625.55 (less a $2,000.00 credit), and for 100 weeks of permanent partial disability, amounting to $18,666.00. The Commission's order also found that he was not permanently and totally disabled and not entitled to further medical benefits beyond those already paid, and that he did not have a preexisting disability upon which to base any liability for the Second Injury Fund ("SIF").
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).